Order entered September 18, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-01303-CV

                                   JOHN WILLIAMS, Appellant

                                               V.

                                    DART TRANSIT, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-00720-B

                                           ORDER
       We DENY appellant’s September 15, 2015 pro se motion for speedy trial. The appeal

will be submitted in due course.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE